Citation Nr: 0514465	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA death-related benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On September 29, 2004, the RO received the appellant's 
substantive appeal.  Attached to her VA Form 9 are a written 
statement from the appellant, which has not been translated 
into English, and new evidence in the form a document from 
the Philippine Veterans Affairs Office.  These were received 
after the issuance of the Statement of the Case in this 
matter on September 15, 2004.  The RO should obtain a 
translation of the appellant's written statement so that VA 
may assess its relevance and probative value.  Further, 
issuance of a Supplemental Statement of the Case considering 
the newly received evidence is required.  See 38 C.F.R. 
§ 19.31 (2004).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should obtain and associate 
with the claims file a translation of the 
written statement attached to the 
appellant's VA Form 9 received on 
September 29, 2004.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen a claim for basic 
eligibility for VA death-related benefits 
with consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued on September 15, 
2004.

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the September 15, 2004, 
SOC, including the document from the 
Philippine Veterans Affairs Office 
received by VA on September 29, 2004.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


               
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



